internal_revenue_service number release date index number ---------------------------- ------------------- ------------------------------------------ ---------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ---------------- telephone number -------------------- refer reply to cc ita b05 plr-125309-14 date november ty -------- legend taxpayer shareholder shareholder exempt organizaton partnership -------------------------------------------- ----------------------- -------------------------- ----------------------- --------------------------------------------- -------------------- ----------------------- --------------------------------------- ----------------------- ------ -------------- -------------- ------------ ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------- tax_year a percent b percent state affidavit ------------------------------------------------------------------------ affidavit related partnership dear ----------------- this letter is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representative specifically you have requested an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer a tax-exempt_controlled_entity under sec_168 of the internal_revenue_code to make an election under sec_168 to not be treated as a tax-exempt_controlled_entity plr-125309-14 facts taxpayer was formed in tax_year in state and is taxed as a c_corporation for federal_income_tax purposes taxpayer is a percent owned by shareholder and b percent owned by shareholder shareholder is a tax-exempt_entity and has only one member exempt_organization which is a not-for-profit corporation exempt from taxation under sec_501 based on shareholder 1’s ownership and control of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 taxpayer is the general_partner of partnership partnership’s real_property was placed_in_service in tax_year and taxpayer filed a timely federal_income_tax return for tax_year but failed to make the sec_168 election on that return taxpayer’s failure to make the required sec_168 election was discovered for the first time when evidence of such election was requested in the case of related partnership which is owned by exempt_organization however from affidavit affidavit and the other materials submitted it is clear that taxpayer at all times intended to make the sec_168 election to not be treated as a tax-exempt_controlled_entity affidavit and affidavit further make it clear that taxpayer’s return preparer was unaware that an affirmative election statement was required to be attached to the taxpayer’s federal tax_return for tax_year upon discovering its failure taxpayer promptly sought an extension of time in which to file the sec_168 election taxpayer makes the following representations notwithstanding omitting the statement to make the sec_168 election from the tax_return for tax_year every tax_return prepared and filed by taxpayer reflects the same treatment as if the sec_168 election had been made taxpayer is not under audit nor is being considered by an appeals officer or federal court for any_tax year in which the sec_168 election should have been made or for any_tax year affected by that election taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 taxpayer is not using hindsight in requesting the relief sought the requested relief will not result in a lower tax_liability in the aggregate for all tax years affected by the sec_168 election than taxpayer would have had if the sec_168 election had been timely made lastly the period of limitations on assessment under sec_6501 for tax_year has not expired law sec_167 of the internal_revenue_code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative_depreciation_system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides that for purposes of sec_168 if any property which but for this subparagraph is not tax-exempt_use_property is owned by a partnership having plr-125309-14 both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax- exempt entity’s proportionate share of such property is treated as tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity means any corporation without regard to that subparagraph and sec_168 if percent or more in value of the corporation’s stock is held by one or more tax-exempt entities other than a foreign_person_or_entity sec_168 applies similar rules in the case of tiered partnerships and other entities under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity under sec_301_9100-7t of the procedure and administration regulations a sec_168 election must be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-7t provides the manner in which the sec_168 election is made sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election as including any election the due_date for which is prescribed by a regulation because the due_date of the sec_168 election is prescribed in sec_301_9100-7t the sec_168 election is a regulatory election sec_301_9100-1 through provide the standards the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions of time covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control plr-125309-14 iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is considered to have not acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section analysis the information submitted indicate that taxpayer at all times intended from the outset to make the sec_168 election and that taxpayer’s failure to make the sec_168 election was inadvertent taxpayer represents that it has requested relief before the failure to make the sec_168 election was discovered by the service there is no evidence that taxpayer is using hindsight in requesting relief furthermore based on the facts presented and the representations made taxpayer will not have a lower tax_liability for all tax years affected by the sec_168 than it would have had if the sec_168 election had been timely made and the taxable_year in which the sec_168 election should have been made is not closed under sec_6501 we conclude that taxpayer has acted reasonably and in good_faith therefore the interests of the government will not be prejudiced by the granting of relief conclusion plr-125309-14 based solely on the facts as represented and the applicable law we conclude that the requirements of sec_301_9100-3 have been met and the request for relief under sec_301_9100-3 is granted accordingly taxpayer is granted an extension of time of days from the date of this letter to file an amended_return for tax_year taxpayer must attach the aforementioned sec_168 election and the information set forth in sec_301_9100-7t to the amended_return taxpayer also must attach a copy of this letter to the amended_return pursuant to sec_301_9100-7t a copy of this letter and the sec_168 election statement also should be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express no opinion concerning the assessment of any interest additions to tax additional_amounts or penalties for failure_to_file a timely income_tax return with respect to any taxable_year the ruling in this letter is based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party although this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the top of the letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely seoyeon sharon park assistant to the branch chief branch office_of_chief_counsel income_tax accounting enclosure cc
